Citation Nr: 1710072	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of August 2006 cervical spine surgeries.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a
July 2007 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Houston, Texas.

In May 2013, the Veteran testified at a Travel Board hearing before
the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is
associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has additional disability that is the actual result of VA hospital care, medical or surgical treatment, but is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cervical spine surgeries in August 2006 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has additional disability as a result of VA cervical spine surgeries that took place on August 22, 2006, and August 24, 2006.  He also asserts that the cause of his additional disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault because VA failed to substantially comply with relevant regulations when obtaining his informed consent prior to the surgeries.  See 

I. Duties to Notify and Assist

law

II. Analysis

A Veteran who develops a qualifying additional disability as a result of VA hospital care, medical treatment, or examination is entitled to compensation benefits "in the same manner as if such additional disability . . . were service-connected."  38 U.S.C.A. § 1151 (West 2014).  

VA determines whether a Veteran has an additional disability by comparing the Veteran's condition immediately before receiving VA hospital care, medical or surgical treatment, or examination to the Veteran's condition after the relevant services ended.  Each body part or bodily system is considered separately.  38 C.F.R. § 3.361(b).

The Veteran developed additional disability following his August 22, 2006, surgery at a VA hospital.  

An additional disability becomes a "qualifying additional disability" if:  (1) it was not the result of the Veteran's own willful misconduct; (2) it was caused by VA hospital care, medical or surgical treatment, or examination; and (3) the proximate cause of the disability was either VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

Here, the first two elements are met.  The Veteran's additional disability was not the result of his own willful misconduct.  Instead, evidence demonstrates that it was the result of a hematoma related to his August 22, 2006, VA cervical spine surgery.  See .  His August 24, 2006, VA cervical spine surgery was exploratory-conducted to confirm the presence of the hematoma-and did not result in any additional disability beyond the Veteran's new-onset quadriplegia.  See 

The remaining issue is whether the proximate cause of the Veteran's additional disability was VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an event not reasonably foreseeable.

The proximate cause of additional disability will be considered to be VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault if:  (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA failed to obtain informed consent prior to providing the hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(d)(1)(i), (ii).

Opinions from competent medical experts establish that VA exercised the degree of care that would be expected of a reasonable health care provider.  

Further, VA obtained informed consent prior to providing the surgical treatment on August 22, 2006, and on August 24, 2006.

The Veteran asserts that VA failed to substantially comply with 38 C.F.R. § 17.32 when obtaining informed consent for the Veteran's second surgery on August 24, 2006.  CITE.

To determine whether there was informed consent, VA considers whether there was substantial compliance with 38 C.F.R. § 17.32, which requires that informed consent be freely given following careful explanation by the practitioner of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must also have explained-in language understandable to the Veteran-the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks; complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The Veteran must have been given the opportunity to ask questions, indicate comprehension of information provided, and grant permission without coercion.  38 C.F.R. § 17.32(c).

Under 38 C.F.R. § 17.32(d), the informed consent process must have been documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort or have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d)(1).  If the Veteran has a debilitating illness or injury (i.e., significant physical impairment or difficulty executing a signature due to an underlying health condition, or is unable to read and write), the signature may be an "X," with two adult witnesses to the signing.  Id.

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).

Accordingly, the preponderance of the competent, credible, and probative evidence of record weighs against finding that the proximate cause of the Vetearn's additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  

Competent, credible, and probative medical evidence also establishes that the Veteran's additional disability is not the result of an event not reasonably foreseeable.  

The proximate cause of the additional disability is an event not reasonably foreseeable if a reasonable health care provider would not have foreseen the event or would not have considered it to be an ordinary risk of the provided treatment.  The event does not need to have been completely unforeseeable or unimaginable.  VA will consider whether the risk of the event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures under 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

asdfasdf



ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of cervical spine surgeries in August 2006 is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


